United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3107
                                  ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the District
                                    * of Nebraska.
Jose Garcia-Guzman, also known as   *
Jose G. Garcia,                     *          [UNPUBLISHED]
                                    *
            Appellant.              *
                               ___________

                         Submitted: July 1, 2003

                              Filed: July 8, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Jose Garcia-Guzman appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute
50 grams or more of a mixture containing methamphetamine in violation of 21 U.S.C.
§ 846, and to distributing 50 grams or more of a mixture containing
methamphetamine in violation of 21 U.S.C. § 841(a)(1), (b)(1). At sentencing, the


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
district court overruled Mr. Garcia-Guzman’s objection to an obstruction-of-justice
sentencing enhancement, and, after finding his criminal history was not overstated,
sentenced him to 168 months imprisonment and 5 years supervised release.

       Mr. Garcia-Guzman argues that the district court erred in assessing the
obstruction-of-justice enhancement, and that two prior jail sentences in his criminal
history were related and thus should have been counted as only one for purposes of
assessing criminal history points. After careful review of the record, we find that the
district court did not clearly err in assessing the obstruction-of-justice enhancement.
Mr. Garcia-Guzman’s letters to his coconspirator could easily be construed as an
attempt to get her to lie in or out of court. See U.S.S.G. § 3C1.1, comment. (nn.4(a)
& (b)); United States v. Holt, 149 F.3d 760, 762 (8th Cir. 1998).

      We review Mr. Garcia-Guzman’s second argument only for plain error, as it
was not raised in the district court. See United States v. Montanye, 996 F.2d 190, 192
(8th Cir. 1993) (en banc). We find no error, plain or otherwise: because the offenses
underlying Mr. Garcia-Guzman’s prior jail sentences were separated by an
intervening arrest, the sentences cannot be considered related under the Guidelines.
See U.S.S.G. § 4A1.2, comment. (n.3) (prior sentences are not considered related if
they were for offenses separated by intervening arrest).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-